Case 1:19-cv-09038-GBD-SDA Document 122 Filed 12/01/20 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900
December 15*, 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

| write in response to defendants’ unilateral request for a three month extension of time to extend
discovery.

| am confirming with the Court the time period for which a response to the motion is due.

Thanking the Court, | remain,

 

SHF/tc
To all counsel of record via ECF
